Citation Nr: 0933936	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals, right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1974 to August 1974, as 
well as unverified reserve service.

This claim was originally on appeal from a March 2004 RO 
decision.  In August 2004, the Veteran requested a 
videoconference hearing at the RO.  In October 2004, the 
Veteran withdrew his hearing request for health reasons.  As 
such, the Veteran's hearing request is considered withdrawn 
and the Board will continue with appellate review.  

The Board, in a January 2005 decision, denied the Veteran's 
claim.  In April 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated the January 2005 Board 
decision and remanded the case to the Board for further 
proceedings.  The Court dismissed the Veteran's appeal 
regarding the issue to reopen a claim for bilateral hearing 
loss, therefore, that issue is not before the Board at this 
time.  In January 2007, the Board remanded this case for 
additional development.  The Veteran failed to report for a 
VA examination in February 2008 and the RO subsequently 
denied the Veteran's claim in November 2008.  

The case was returned to the Board and in April 2009, the 
Board requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 U.S.C.A. § 7109 
(West 2002) and 38 C.F.R. § 20.901(a) (2008).  The requested 
opinion has been provided and has been associated with the 
claims folder. The VHA opinion was also provided to the 
appellant.  The appellant was afforded 60 days to provide 
additional argument or evidence.  In August 2009, the 
appellant's representative submitted a statement in response 
to the VHA opinion.  As such, the Board will continue with 
adjudication of the Veteran's claim.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that the 
current symptoms in the right ankle are not related to the 
service-connected disability, but to a post-service fracture 
and subsequent surgeries.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected residuals, right ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2003 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
January 2009, another VCAA letter was sent that also included 
the provisions set forth in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the October 2003 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the Veteran's statements 
in the VA medical examination in February 2004.  The Veteran 
indicated that he used a cane to walk, had problems climbing 
stairs, and could not stand for prolonged periods of time.  
These statements provide a description of the effect of the 
service-connected disability on the Veteran's employability 
and daily life.  These statements indicate awareness on the 
part of the Veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez- 
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim."  Vazquez-Flores, 
22 Vet. App. at 49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  This showing of actual knowledge satisfies 
the first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the March 
2004 rating decision includes a discussion of the rating 
criteria utilized in the present case.  This criteria was set 
forth in further detail in the April 2004 Statement of the 
Case and the November 2008 Supplemental Statement of the 
Case, including the specific applicable diagnostic code.  

The Veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was afforded a VA examination of the 
right ankle in February 2004.  Another examination was 
scheduled in February 2008 for which the Veteran failed to 
appear.  A VHA opinion was obtained in June 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Following the Veteran's entry into active duty for training 
in July 1974, he sustained a severe inversion sprain of the 
right ankle.  He was placed on limited duty and given 
crutches.  Radiologic examinations conducted at that time 
were interpreted as normal and revealed no evidence of a 
fracture.

Private clinical records dated from 1976 through 1977 reflect 
that the Veteran complained of right ankle pain in March 
1976.  In July 1977, the Veteran reported that he had 
"fractured" both ankles, but there is no record of treatment 
of ankle fractures at that time.

Private clinical records dated in November 1990 reflected 
that the Veteran reported that he had fractured his ankle 
three times.  The physician recommended arthroscopy to 
determine whether there were loose bodies in the right ankle.  
In January 1991, arthrotomy and excision of loose bodies and 
spurring of the medial malleolus, right ankle, was performed.

VA outpatient treatment records dated in November 2003 
reflect that the Veteran complained of right ankle pain 
beginning in 1984, after the Veteran fractured the ankle.  
The Veteran was walking with a cane.  He had obvious 
limitation of motion.  The Veteran had a trigger point at the 
anterolateral aspect of the ankle joint, at an old scar.  The 
provider assigned a diagnosis of degenerative arthritis, 
status post fracture of the right ankle, old.

Private clinical records dated in August 2003 and September 
2003 reflect that the Veteran underwent a second arthroscopy 
to the right ankle.  In September 2003, the Veteran sought 
treatment for pain, redness, swelling, and drainage from the 
right ankle.  A diagnosis of cellulitis, right ankle, was 
assigned.  The Veteran was found to have sepsis of the 
surgical site.  Antibiotic therapy was required.  

During the VA examination conducted in February 2004, the 
Veteran reported that he first injured his right ankle in 
1974 in service.  He stated that he fractured the ankle in 
1984 and required later surgeries to clean out the ankle.  
The Veteran denied dislocation or recurrent subluxation of 
the ankle following service, although he did report post 
service injuries to the ankle.  The Veteran walked with a 
limp and used a cane.  There was significant decrease in 
range of motion of the right ankle, and there was tenderness 
on palpation of the medial and lateral malleoli.  There was 
no ligamentous laxity.  Right ankle x-ray revealed severe 
degenerative disease.  The examiner provided an opinion that 
the Veteran's current right ankle disorders were the result 
of post-service fracture and were not related to a remote 
history of a sprain in service.  

VA outpatient clinical records associated with the claims 
file establish that the Veteran sustained a 1984 fracture of 
the right ankle in a motor vehicle accident, while at work.  
VA clinical records dated from December 2003 through as of 
March 2004 disclose no additional relevant evidence, although 
these records do reflect that the Veteran continued to have 
right ankle pain and was treated for foot disorders.  
Radiologic study of the right ankle disclosed moderate 
degenerative changes and Charcot joint, right ankle.

The veteran seeks a compensable disability evaluation for the 
right ankle.  In particular, the Veteran contends, as set 
forth in his May 2004 substantive appeal, that the sprain he 
incurred in service weakened his ankle and led to a post-
service fracture of the right ankle.  The Veteran contends 
that he is entitled to an evaluation on the basis of all 
residuals of a sprain and fracture of the right ankle.  

However, the evidence of record establishes that the Veteran 
sustained a right ankle fracture in a motor vehicle accident 
after service.  There is no evidence or contention that the 
Veteran's right ankle weakness caused the motor vehicle 
accident.  The opinions of record establish that the 
Veteran's current right ankle symptoms are due to the 
intercurrent fracture sustained in 1984, and are not related 
to the ankle sprain suffered in service in 1974.  

The VA examiner's conclusion was based on review of the 
record, history provided by the Veteran, and current clinical 
examination.  The examiner supported the conclusion with 
discussion of the facts and findings.  Furthermore, in the 
June 2009 VHA examination, an orthopedic surgeon reviewed the 
claims file.  He opined that the current ankle condition and 
ankle disability was not related to the in-service ankle 
sprain in July 1974.  There was a greater than 50 percent 
probability that the current ankle condition and disability 
was a result of the post-service right ankle injury and 
subsequent ankle surgery/surgeries.  

Although the Veteran's ankle has limitation of motion and 
degenerative joint disease, the preponderance of the medical 
evidence of record, shows that these symptoms are unrelated 
to the service-connected injury.  The VHA examiner concluded 
that the post-service injury and surgeries caused the current 
symptoms, not the in-service right ankle sprain.  Therefore, 
a compensable evaluation for the service-connected disability 
is not warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  As the disability is not compensable, 
the evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

Entitlement to a compensable evaluation for service connected 
residuals, right ankle sprain is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


